Exhibit 10.1
Amended and restated as of August 28, 2008
(as further amended effective January 5, 2010)
PLEXUS CORP.
2008 LONG-TERM INCENTIVE PLAN
1. Introduction.

  (a)   Purposes. The purposes of the 2008 Long-Term Incentive Plan are to
provide a means to attract and retain talented personnel and to provide to
participating directors, officers and other key employees long-term incentives
for high levels of performance and for successful efforts to improve the
financial performance of the corporation. These purposes may be achieved through
the grant of options to purchase Common Stock of Plexus Corp., the grant of
Stock Appreciation Rights, the grant of Restricted Stock, the grant of
Performance Stock Awards, the grant of Unrestricted Stock Awards and the grant
of Cash Bonus Awards, as described below.     (b)   Effect on Prior Plans. If
the 2008 Plan is approved by shareholders, the Plexus Corp. 2005 Equity
Incentive Plan (the “2005 Plan”) will only be used to make grants to employees
covered by the approved sub-plan for United Kingdom employees which has been
established under the 2005 Plan. If and when a sub-plan for United Kingdom
employees under the 2008 Plan is approved, no further awards will be granted
under the Plexus Corp. 2005 Plan. Awards granted previously under the 2005 Plan
will remain in effect until they have been exercised or have expired. The awards
shall be administered in accordance with their terms and the 2005 Plan.

2. Definitions.

  (a)   “1934 Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time.     (b)   “Award” means an Incentive Stock Option,
Non-Qualified Stock Option, Stock Appreciation Right, Restricted Stock grant,
Performance Stock Award, Unrestricted Stock Award or Cash Bonus Award, as
appropriate.     (c)   “Award Agreement” means the agreement between the
Corporation and the Grantee specifying the terms and conditions as described
thereunder.     (d)   “Board” means the Board of Directors of Plexus Corp.    
(e)   “Cash Bonus Award” means a cash bonus award under Article 16 of the Plan.
    (f)   “Cause” means a violation of the Corporation’s Code of Conduct and
Business Ethics, or substantial and continued failure of the employee to
perform, which results in, or was intended to result in (i) demonstrable injury
to the Corporation, monetary or otherwise or (ii) gain to, or enrichment of, the
Grantee at the Corporation’s expense.     (g)   “Change in Control” means an
event which shall be deemed to have occurred in the event that any person,
entity or group shall become the beneficial owner of such number of shares of
Common Stock, and/or any other class of stock of the Corporation then
outstanding that is entitled to vote in the election of directors (or is
convertible into shares so entitled to vote) as together possess more than 50%
of the voting power of all of the then outstanding shares of all such classes of
stock of the Corporation so entitled to vote. For purposes of the preceding
sentence, “person, entity or group” shall not include (i) any employee benefit
plan of the Corporation, or (ii) any person, entity or group which, as of the
Effective Date of this Plan, is the beneficial owner of such number of shares of
Common Stock and/or such other class of stock of the Corporation as together
possess 5% of such voting power; and for these purposes “group” shall mean
persons who act in concert as described in Section 14(d)(2) of the 1934 Act.

-1-



--------------------------------------------------------------------------------



 



  (h)   “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.     (i)   “Committee” means the committee described in
Article 4 or the person or persons to whom the committee has delegated its power
and responsibilities under Article 4.     (j)   “Common Stock” or “Stock” means
the common stock of the Corporation having a par value of $.01 per share.    
(k)   “Corporation” means Plexus Corp., a Wisconsin corporation.     (l)   “Fair
Market Value” means for purposes of the Plan an amount deemed to be equal to the
mean between the highest and lowest sale prices of Common Stock traded on such
date, or an average of trading days, as determined by the Committee, for sales
made and reported through the National Market System of the National Association
of Securities Dealers or such national stock exchange on which such Stock may
then be listed and which constitutes the principal market for such Stock, or, if
no sales of Stock shall have been reported with respect to that date, on the
next preceding date with respect to which sales were reported. Notwithstanding
the foregoing, the Committee may base the determination of Fair Market Value on
an average of trading days only if the requirements for the use of such
methodology prescribed by applicable guidance under Section 409A of the Code are
satisfied.     (m)   “Grant Date” means the date on which an Award is deemed
granted, which shall be the date on which the Committee authorizes the Award or
such later date as the Committee shall determine in its sole discretion.     (n)
  “Grantee” means an individual who has been granted an Award.     (o)  
“Incentive Stock Option” means an option that is intended to meet the
requirements of Section 422 of the Code and regulations thereunder.     (p)  
“Non-Qualified Stock Option” means an option other than an Incentive Stock
Option.     (q)   “Option” means an Incentive Stock Option or Non-Qualified
Stock Option, as appropriate.     (r)   “Performance Goal” means a performance
goal established by the Committee prior to the grant of any Award of Restricted
Stock or Performance Stock that is based on the attainment of goals relating to
one or more of the following business criteria measured on an absolute basis or
in terms of growth or reduction: income (pre-tax or after-tax and with
adjustments as stipulated), earnings per share, return on equity, return on
capital employed, return on assets, return on tangible book value, operating
income, earnings before depreciation, interest, taxes and amortization (EBIDTA),
expense ratio, increase in stock price, return on invested capital (ROIC), total
shareholder return, shareholder value added (or a derivative thereof) and
operating cash flow. Such performance goals may be based solely by reference to
the Corporation’s performance or the performance of an affiliate, division,
business segment or business unit of the Corporation or any of its subsidiaries,
or based upon the relative performance of other companies or upon comparisons of
any of the indicators of performance relative to other companies. The Committee
may also exclude charges related to an event or occurrence which the Committee
determines should appropriately be excluded, including (i) restructurings,
discontinued operations, impairment of goodwill or long-lived assets,
extraordinary items, and other unusual or non-recurring charges, (ii) an event
either not directly related to the operations of the Corporation or not within
the reasonable control of the Corporation’s management, or (iii) the cumulative
effects of tax or accounting changes in accordance with generally accepted
accounting principles.

-2-



--------------------------------------------------------------------------------



 



  (s)   “Performance Stock Award” means an Award under Article 16 of the Plan
that is conditioned upon the satisfaction of pre-established Performance Goals.
    (t)   “Plan” means the Plexus Corp. 2008 Long-Term Incentive Plan as set
forth herein, as it may be amended from time to time.     (u)   “Rule 16b-3”
means Rule 16b-3 promulgated under the 1934 Act, and any future regulation
amending or superseding such regulation.     (v)   “Restricted Stock” means
shares or units of Common Stock which are subject to restrictions established by
the Committee. Restricted Stock Awards may consist of shares issued subject to
forfeiture if specified conditions are not satisfied (“Restricted Stock Shares”)
or agreements to issue shares of Common Stock in the future if specified
conditions are satisfied (“Restricted Stock Units”).     (w)   “Stock
Appreciation Right” or “SAR” means the right to receive cash or shares of Common
Stock in an amount equal to the excess of the Fair Market Value of one share of
Common Stock on the date the SAR is exercised over (1) the Fair Market Value of
one share of Common Stock on the Grant Date (the “exercise price”) or (2) if the
SAR is related to an Option, the purchase price of a share of Common Stock
specified in the related Option. An SAR settled in cash may be referred to as a
“Cash Settled Stock Appreciation Right” and an SAR settled in stock may be
referred to as a “Stock Settled Stock Appreciation Right.”     (x)   “Deferred
Stock Unit” means an agreement to issue an unrestricted share of Common Stock at
a time determined in accordance with the Grantee’s election and the terms of the
Director Deferred Compensation Plan.     (y)   “Director Deferred Compensation
Plan” means the Plexus Corp. Non-Employee Directors Deferred Compensation Plan.
    (z)   “Unrestricted Stock Award” means an Award described in Article 16A.

3. Shares Subject to Award.
     Subject to adjustment as provided in Article 19 hereunder, the number of
shares of Common Stock of the Corporation that may be issued under the Plan
shall not exceed five million five hundred thousand (5,500,000) shares (the
“Share Limit”), all of which may be issued in the form of Incentive Stock
Options. No Plan Participant may receive Awards for more than 1,000,000 Shares
in any calendar year. Shares issued under the Plan may come from authorized but
unissued shares, from treasury shares held by the Corporation, from shares
purchased by the Corporation or an independent agent in the open market for such
purpose, or from any combination of the foregoing. The Share Limit shall be
subject to the following rules and adjustments:

  (a)   If an SAR is exercised pursuant to Article VI, only the number of shares
of Common Stock issued upon exercise shall be counted against the Share Limit
(not the number of shares subject to the SAR).     (b)   If any Award granted
under this Plan is canceled, terminates, expires, or lapses for any reason, any
shares subject to such Award again shall be available for the grant of an Award
under the Plan. Any Awards or portions thereof that are settled in cash and not
in shares of Common Stock shall not be counted against the foregoing Share
Limit.

-3-



--------------------------------------------------------------------------------



 



  (c)   Following the approval of the 2008 Plan by shareholders, the 2005 Plan
may be used to make grants to employees covered by the approved sub-plan for
United Kingdom employees under the 2005 Plan. Any shares of Common Stock subject
to options which are granted to United Kingdom employees after the 2008 Plan has
been approved by shareholders shall be counted against the 2008 Plan Share Limit
as one share for every one share subject thereto.

4. Administration of the Plan.
     For purposes of the power to grant Awards to directors, the Committee shall
consist of the entire Board. For other Plan purposes, the Plan shall be
administered by the Compensation and Leadership Development Committee of the
Board, or any other committee the Board may subsequently appoint to administer
the Plan, as herein described. The Committee shall have full and final
authority, in its discretion, but subject to the express provisions of the Plan
to:

  (a)   grant Awards, to determine the terms of each Award, the individuals to
whom, the number of shares subject to, and the time or times at which, Awards
shall be granted;     (b)   interpret the Plan;     (c)   prescribe, amend and
rescind rules and regulations relating to the Plan;     (d)   determine the
terms and provisions of the respective agreements (which need not be identical)
by which Awards shall be evidenced;     (e)   make all other determinations
deemed necessary or advisable for the administration of the Plan;     (f)  
require withholding from or payment by a Grantee of any federal, state or local
taxes;     (g)   impose, on any Grantee, such additional conditions,
restrictions and limitations upon exercise and retention of Awards as the
Committee shall deem appropriate;     (h)   treat any Grantee who retires as a
continuing employee for purposes of the Plan; and     (i)   modify, extend or
renew any Award previously granted; provided, however, that this provision shall
not provide authority to reprice Awards to a lower exercise price.

     Any action of the Committee with respect to the administration of the Plan
shall be taken pursuant to a majority vote or by the unanimous written consent
of its members. The Committee may delegate all or any part of its
responsibilities and powers to any executive officer or officers of the
Corporation selected by it. Any such delegation may be revoked by the Board or
by the Committee at any time.
5. Option Participation.
     Options may be granted to directors, officers and key employees of the
Corporation and any of its subsidiaries. In selecting the individuals to whom
Options shall be granted, as well as in determining the number of Options
granted, the Committee shall take into consideration such factors as it deems
relevant pursuant to accomplishing the purposes of the Plan. A Grantee may, if
otherwise eligible, be granted an additional Option or Options if the Committee
shall so determine.
6. Granting of Options.
     The officers of the Corporation are authorized and directed, upon receipt
of notice from the Committee of the granting of an Option, to deliver on behalf
of the Corporation, by mail or otherwise, to the Grantee an Option upon the
terms and conditions specified under the Plan and in the form of the Award
Agreement. The Award Agreement shall be dated as of the date of approval of the
granting of an Option by the Committee. If the Grantee fails to accept the Award
within 30 days after the date of its delivery to Grantee, the Option grant may
be deemed withdrawn.

-4-



--------------------------------------------------------------------------------



 



     Where an Option has been granted under the provisions of the HM Revenue &
Customs Approved Rules for UK Employees (the “Sub-Plan”) and the number of
shares of Common Stock subject to that Option is limited by virtue of Rule 17 of
the Sub-Plan, there shall be deemed to have been granted a separate Option (for
the avoidance of doubt, not granted under the provisions of the Sub-Plan) on the
same date and time and under the same terms for the number of shares of Common
Stock in excess of the limit set out in Rule 17 of the Sub-Plan.
7. Option Exercise Price.
     The purchase price of the Common Stock covered by each Option shall be not
less than the Fair Market Value of such Stock on the Grant Date. Such price
shall be subject to adjustment as provided in Article 19 hereof.
8. Option Designation.
     At the time of the grant of each Option, the Committee shall designate the
Option as (a) an Incentive Stock Option or (b) a Non-Qualified Stock Option, as
described in Sections (a) and (b) below, respectively.

  (a)   Incentive Stock Options: Any Option designated as an Incentive Stock
Option shall comply with the requirements of Section 422 of the Code, including
the requirement that incentive stock options may only be granted to individuals
who are employed by the Corporation, a parent or a subsidiary corporation of the
Corporation. If an Option is so designated, the Fair Market Value (determined as
of the Grant Date) of the shares of Stock with respect to which that and any
other Incentive Stock Option first becomes exercisable during any calendar year
under this Plan or any other stock option plan of the Corporation or its
affiliates shall not exceed $100,000; provided, however, that the time or times
of exercise of an Incentive Stock Option may be accelerated pursuant to
Article 12, 13 or 19 hereof, terms of the Plan and, in the event of such
acceleration, such Incentive Stock Option shall be treated as a Non-Qualified
Option to the extent that the aggregate Fair Market Value (determined as of the
Grant Date) of the shares of stock with respect to which such Option first
becomes exercisable in the calendar year (including Options under this Plan and
any other Plan of the corporation or its affiliates) exceeds $100,000, the
extent of such excess to be determined by the Committee taking into account the
order in which the Options were granted, or such other factors as may be
consistent with the requirements of Section 422 of the Code and rules
promulgated thereunder. Furthermore, no Incentive Stock Option shall be granted
to any individual who, immediately before the Option is granted, directly or
indirectly owns (within the meaning of Section 425(d) of the Code, as amended)
shares representing more than 10% of the total combined voting power of all
classes of stock of the Corporation or its subsidiaries, unless, at the time the
option is granted, and in accordance with the provisions of Section 422, the
option exercise price is 110% of the Fair Market Value of shares of Stock
subject to the Option and the Option must be exercised within 5 years of the
Grant Date.     (b)   Non-Qualified Stock Options: All Options not subject to or
in conformance with the additional restrictions required to satisfy Section 422
shall be designated Non-Qualified Stock Options.

9. Stock Appreciation Rights.
     The Committee may, in its discretion, grant SARs to directors, officers and
key employees of the Corporation and any of its subsidiaries. If any unexercised
SAR for any reason terminates or expires in whole or in part prior to
termination of the Plan, such unexercised SARs shall become available for
granting under the Plan. The Committee may grant SARs at any time and from time
to time to any Grantee, designate such SARs as related to Options then being
granted or granted within six months prior to the Grant Date of the SAR, and set
such terms and conditions upon the exercise of the SARs as it may determine in
its discretion, provided that the written agreement evidencing such SARs shall
comply with and be subject to the following terms and conditions:

-5-



--------------------------------------------------------------------------------



 



  (a)   No SAR granted hereunder shall be exercisable until the expiration of
six months from the Grant Date of the SAR unless the Grantee terminates
employment by reason of death or disability prior to the expiration of such
six-month period.     (b)   A Grantee’s right to exercise an SAR shall terminate
when the Grantee is no longer an employee of the Corporation or any of its
subsidiaries unless such right is extended as provided under Article 13
hereunder.     (c)   In the event adjustments are made to the number of shares,
exercise price, or time or times of exercise of outstanding Options upon the
occurrence of an event described in Article 19 hereunder, appropriate
adjustments shall be made in the number of SARs available for future grant, the
number of SARs under existing grants, the exercise price of the existing SARs,
and the time or times of exercise of such SARs.     (d)   Unless the written
agreement expressly provides otherwise, if and to the extent an SAR is granted
in relation to an Option, exercise of the SAR or Option shall result in the
extinguishment of the related right to the extent such SAR or Option for shares
is exercised.     (e)   Unless the written agreement expressly provides
otherwise, any SARs granted shall be exercisable in accordance with Article 12.
    (f)   Upon the exercise of SARs, the Grantee shall be entitled to receive an
amount determined by multiplying (1) the difference obtained by subtracting the
Fair Market Value of the share of Common Stock as of the Grant Date of the SAR
or, in the case of a SAR which is related to an Option, the purchase price per
share of Common Stock under such Option, from the Fair Market Value of a share
of Common Stock on the date of exercise, by (2) the number of SARs exercised. At
the discretion of the Committee, the payment upon the exercise of the SARs may
be in cash, in shares of Common Stock of equivalent value, or in some
combination thereof. The number of available shares under Award shall not be
affected by any cash payments.

10. Non-transferability of Options and SARs.
     Any Option or SAR granted hereunder shall, by its terms, be
non-transferable by a Grantee other than by will or the laws of descent and
shall be exercisable during the Grantee’s lifetime solely by the Grantee or the
Grantee’s duly appointed guardian or personal representative. Notwithstanding
the foregoing, the Committee may permit a Grantee to transfer a Non-Qualified
Stock Option or SAR to a family member or a trust or partnership for the benefit
of a family member, in accordance with rules established by the Committee.
11. Substituted Options or SARs.
     In the event the Committee cancels any Option or SAR granted under this
Plan, and a new Option or SAR is substituted therefore, the Grant Date of the
canceled Option or SAR (except to the extent inconsistent with the restrictions
described in Article 8, if applicable) shall be the date used to determine the
earliest date for exercising the new substituted Option under Article 12
hereunder so that the Grantee may exercise the substituted Option or SAR at the
same time as if the Grantee had held the substituted Option or SAR since the
Grant Date of the canceled Option. Except in connection with a corporate
transaction involving the Corporation (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel outstanding
Options or SARS in exchange for cash, other awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs without stockholder approval. Nothing in this Section 11 shall provide
authority to substitute Awards in a manner which will have the effect of
repricing Awards to a lower exercise price.

-6-



--------------------------------------------------------------------------------



 



12. Vesting of Options and SARs.
     The Committee shall have the power to set the time or times within which
each Option and SAR shall be exercisable, and to accelerate the time or times of
exercise. If an SAR is related to an Option, the Grant Date of such SAR for
purposes of this Article 12 shall be the Grant Date of the related Option. No
Option or SAR may be exercised if in the opinion of counsel for the Corporation
the issuance or sale of Stock or payment of cash by the corporation, as
appropriate, pursuant to such exercise shall be unlawful for any reason, nor
after the expiration of 10 years from the Grant Date. In no event shall the
Corporation be required to issue fractional shares upon the exercise of an
Option.
13. Exercise Period for Options and SARs.
     Unless otherwise provided herein or in a specific Option or SAR Agreement
which may provide longer or shorter periods during which the Award may be
exercised, no Option or SAR shall be exercisable after the earliest of:

  (a)   in the case of an Incentive Stock Option:

  (i)   10 years from the date the option is granted, or five years from the
date the option is granted to an individual owning (after the application of the
family and other attribution rules of Section 424(d) of the Code) at the time
such option was granted, more than 10% of the total combined voting power of all
classes of stock of the Corporation,     (ii)   three months after the date the
Grantee ceases to perform services for the Corporation or its subsidiaries, if
such cessation is for any reason other than death, disability (within the
meaning of Code Section 22(e)(3)), retirement or Cause,     (iii)   three years
after the date the Grantee ceases to perform services for the Corporation or its
subsidiaries, if such cessation is by reason of the Grantee’s death, disability
(within the meaning of Code Section 22(e)(3)) or retirement in accordance with
normal Corporation retirement practices, as determined by the Committee in its
sole discretion (provided that such Option must be exercised within the time
period prescribed by Section 422 of the Code to be treated as an Incentive Stock
Option); or     (iv)   the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is for Cause, as determined
by the Corporation or the Committee in its sole discretion;

  (b)   in the case of a Nonqualified Stock Option:

  (i)   ten (10) years from the date of grant,     (ii)   ninety days after the
date the Grantee ceases to perform services for the Corporation or its
subsidiaries, if such cessation is for any reason other than death, permanent
disability, retirement or Cause,     (iii)   three years after the date the
Grantee ceases to perform services for the Corporation or its subsidiaries, if
such cessation is by reason of the Grantee’s death, permanent disability or
retirement in accordance with normal Corporation retirement practices, as
determined by the Committee in its sole discretion; or     (iv)   the date the
Grantee ceases to perform services for the Corporation or its subsidiaries, if
such cessation is for Cause, as determined by the Corporation or the Committee
in its sole discretion;

-7-



--------------------------------------------------------------------------------



 



  (c)   in the case of an SAR:

  (i)   seven (7) years from the date of grant,     (ii)   ninety days after the
date the Grantee ceases to perform services for the Corporation or its
subsidiaries, if such cessation is for any reason other than death, permanent
disability, retirement or Cause,     (iii)   one year after the date the Grantee
ceases to perform services for the Corporation or its subsidiaries, if such
cessation is by reason of death or permanent disability,     (iv)   three years
after the date the Grantee ceases to perform services for the Corporation or its
subsidiaries, if such cessation is by reason of the Grantee’s retirement in
accordance with normal Corporation retirement practices, as determined by the
Committee in its sole discretion; or     (v)   the date the Grantee ceases to
perform services for the Corporation or its subsidiaries, if such cessation is
for Cause, as determined by the Corporation or the Committee in its sole
discretion;

provided, that, unless otherwise provided in a specific grant agreement or
determined by the Committee, an Option or SAR shall only be exercisable for the
periods above following the date an optionee ceases to perform services to the
extent the option was exercisable on the date of such cessation. Notwithstanding
the foregoing, no Option or SAR shall be exercisable after the date of
expiration of its term.
14. Method of Exercise.
     To the extent that the right to purchase shares pursuant to an Option or to
exercise an SAR has accrued hereunder, such Option or SAR may be exercised as
follows:

  (a)   Options: Options may be exercised in whole or in part from time to time
as specified in the Option agreement. The exercise notice shall state the number
of shares being purchased and be accompanied by the payment in full of the
exercise price for such shares. Such payment shall be made in cash, outstanding
shares of the Common Stock which the Grantee, the Grantee’s spouse or both have
beneficially owned for at least six months prior to the time of exercise, or in
combinations thereof. If  shares of Common Stock are used in part or full
payment for the shares to be acquired upon exercise of the Option, such shares
shall be valued for the purpose of such exchange as of the date of exercise of
the Option at the Fair Market Value of the shares.     (b)   SARs: SARs may be
exercised in whole or in part from time to time as specified in the SAR
agreement.

15. Restricted Stock Awards.
     The Committee may, in its discretion, grant Restricted Stock to directors,
officers and key employees of the Corporation and any of its subsidiaries.
Restricted Stock Awards may consist of shares issued subject to forfeiture if
specified conditions are not satisfied (“Restricted Stock Shares”) or agreements
to issue shares of Common Stock in the future if specified conditions are
satisfied (“Restricted Stock Units”). The Committee may condition the grant of
Restricted Stock upon the attainment of Performance Goals so that the grant
qualifies as “performance-based compensation” within the meaning of Section
162(m) of the Code. The Committee may also condition the grant of Restricted
Stock upon such other conditions, restrictions and contingencies as the
Committee may determine. The provisions of Restricted Stock Awards need not be
the same with respect to each recipient. Restricted Stock Awards shall be
subject to the following terms and conditions:

  (a)   Each Restricted Stock Award shall be confirmed by, and be subject to the
terms of, an Award Agreement identifying the restrictions applicable to the
Award.

-8-



--------------------------------------------------------------------------------



 



  (b)   Until the applicable restrictions lapse or the conditions are satisfied,
the Grantee shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber the Restricted Stock Award.     (c)   Except to the extent
otherwise provided in the applicable Award Agreement and (d) below, the portion
of the Restricted Stock Award still subject to restriction shall be forfeited by
the Grantee upon termination of the Grantee’s service for any reason.     (d)  
In the event of hardship or other special circumstances of a Grantee whose
service is terminated (other than for Cause), the Committee may waive in whole
or in part any or all remaining restrictions with respect to such Grantee’s
Restricted Stock Award.     (e)   If and when the applicable restrictions lapse,
unrestricted shares of Common Stock shall be issued to the Grantee.     (f)   A
Grantee receiving an Award of Restricted Stock Shares shall have all of the
rights of a shareholder of the Corporation, including the right to vote the
shares and the right to receive any cash dividends. Unless otherwise determined
by the Committee, cash dividends shall be paid in cash and dividends payable in
stock shall be paid in the form of additional Restricted Stock Shares.     (g)  
A Grantee receiving an Award of Restricted Stock Units shall not be deemed the
holder of any shares covered by the Award, or have any rights as a shareholder
with respect thereto, until such shares are issued to him/her.

16. Performance Stock Awards.
     The Committee may grant Performance Stock Awards either alone or in
addition to other Awards granted under the Plan. The Committee anticipates that
the Performance Stock Awards will be subject to both a performance condition and
a condition related to the Grantee’s continued employment. The Committee shall
determine the eligible employees to whom and the time or times at which
Performance Stock Awards will be made, the number of shares subject to the
Award, the time or times within which such Awards will be subject to forfeiture
and any other terms and conditions of the Awards. Performance Stock Awards shall
be subject to the following terms and conditions:

  (a)   The Performance Stock Awards will be conditioned upon the attainment of
one or more preestablished, objective corporate Performance Goals so that the
Award qualifies as “performance-based compensation” within the meaning of
Section 162(m) of the Code. Performance Goals shall be based on one or more
business criteria that apply to the individual, a business unit, or the
Corporation as a whole. It is intended that any Performance Goal will be in a
form that relates the Performance Stock Award to an increase in the value of the
Corporation to its shareholders.     (b)   Performance Goals shall be
established in writing by the Committee not later than 90 days after the
commencement of the period of service to which the Performance Goal relates. The
preestablished Performance Goal must state, in terms of an objective formula or
standard, the method for computing the number of shares earned or subject to
further vesting conditions if the goal is attained.     (c)   Following the
close of the performance period, the Committee shall determine whether the
Performance Goal was achieved, in whole or in part, and determine the number of
shares earned or subject to further vesting conditions.     (d)   The
Performance Stock Awards may be conditioned upon such other conditions,
restrictions and contingencies as the Committee may determine, including the
Grantee’s continued employment. The provisions of Performance Stock Awards need
not be the same with respect to each recipient.

-9-



--------------------------------------------------------------------------------



 



  (e)   Until all conditions for a Performance Stock Award have been satisfied,
the Grantee shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber the Award.     (f)   Except to the extent otherwise provided
by the Committee and (g) below, the portion of the Award still subject to
restriction shall be forfeited by the Grantee upon termination of a Grantee’s
service for any reason.     (g)   In the event of hardship or other special
circumstances of a Grantee whose employment is terminated (other than for
Cause), the Committee may waive in whole or in part any or all remaining
restrictions with respect to such Grantee’s Performance Stock Award.     (h)  
If and when the applicable restrictions lapse, unrestricted shares of Common
Stock for such shares shall be issued to the Grantee.

     A Grantee receiving a Performance Stock Award shall not be deemed the
holder of any shares covered by the Award, or have any rights as a shareholder
with respect thereto, until such shares are issued to him/her following the
lapse of the applicable restrictions.
16A. Unrestricted Stock Awards.

  (a)   The Committee may grant Unrestricted Stock Awards, either alone or in
addition to other Awards granted under the Plan. Except as otherwise provided in
Section 16A(b), an Unrestricted Stock Award shall consist of unrestricted shares
of Common Stock.     (b)   To the extent permitted by the Committee in its
discretion and in accordance with Section 409A of the Code, a Grantee who is a
non-employee director of the Corporation may elect to defer receipt of the Stock
covered by an Unrestricted Stock Award pursuant to a valid election under the
Director Deferred Compensation Plan, in which event such Grantee’s Award shall
consist of Deferred Stock Units. A Grantee receiving an Award of Deferred Stock
Units shall not be deemed the holder of any Shares covered by the Award, or have
any rights as a shareholder with respect thereto, until such Shares are issued
to him/her in payment of such Deferred Stock Units. The timing of the issuance
of such Shares, and the timing of payment of any dividends payable with respect
to the Shares underlying the Deferred Stock Units, shall be determined in
accordance with the terms of the Director Deferred Compensation Plan and the
Grantee’s election thereunder.     (c)   Unrestricted Stock Awards shall be
evidenced in such manner as the Committee shall determine.

17. Cash Bonus Awards.
     The Committee may establish Cash Bonus Awards either alone or in addition
to other Awards granted under the Plan. The Committee shall determine the
employees to whom and the time or times at which Cash Bonus Awards shall be
granted, and the conditions upon which such Awards will be paid. The maximum
Cash Bonus Award payable to an employee in any fiscal year shall not exceed
$1,500,000. Cash Bonus Awards shall be subject to the following terms and
conditions:

  (a)   A Cash Bonus Award under the Plan shall be paid solely on account of the
attainment of one or more preestablished, objective Performance Goals.
Performance Goals shall be based on one or more business criteria that apply to
the individual, a business unit, or the Corporation as a whole. It is intended
that any Performance Goal will be in a form that relates the bonus to an
increase in the value of the Corporation to its shareholders.     (b)  
Performance Goals shall be established in writing by the Committee not later
than 90 days after the commencement of the period of service to which the
Performance Goal relates The pre-established Performance Goal must state, in
terms of an objective formula or standard, the method for computing the amount
of compensation payable to any employee if the goal is attained.

-10-



--------------------------------------------------------------------------------



 



  (c)   Following the close of the performance period, the Committee shall
determine whether the Performance Goal was achieved, in whole or in part, and
determine the amount payable to each employee.

     This Plan does not limit the authority of the Corporation, the Board or the
Committee, or any Subsidiary to award bonuses or authorize any other
compensation to any person.
18. Withholding.
     The Corporation shall have the power and the right to deduct or withhold,
or require a Grantee to remit to the Corporation, an amount sufficient to
satisfy Federal, state, and local taxes (including the Grantee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising or as a result of this Plan. With respect to withholding required upon
the exercise of Options or SARs, upon the lapse of restrictions on Restricted
Stock or the payment of Performance Stock Awards, Grantees may elect, subject to
the approval of the Committee, to satisfy the withholding requirement, in whole
or in part, by having the Corporation withhold shares having a Fair Market Value
on the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction.
19. Effect of Change in Stock Subject to Plan.
     In the event of a reorganization, recapitalization, stock split, stock
dividend, merger, consolidation, rights offering or like transaction, the
Committee will make such adjustment in the number of and class of shares which
may be delivered under the Plan, and in the number and class of and/or price of
shares subject to outstanding Options, SARs, Restricted Stock, Performance Stock
and Unrestricted Stock Awards granted under the Plan as it may deem to be
equitable. While the Committee must make such an adjustment, the determination
by the Committee as to what is equitable shall be at its discretion.
Notwithstanding, in the event of the merger or consolidation of the Corporation
with or into another corporation or corporations in which the Corporation is not
the surviving corporation, the adoption of any plan for the dissolution of the
Corporation, or the sale or exchange of all or substantially all the assets of
the Corporation for cash or for shares of stock or other securities of another
corporation, the Committee may, subject to the approval of the Board of
Directors of the Corporation, or the board of directors of any corporation
assuming the obligations of the Corporation hereunder, take action regarding
each outstanding and unexercised Option and SAR pursuant to either clause (a) or
(b) below:

  (a)   Appropriate provision may be made for the protection of such Option and
SAR by the substitution on an equitable basis of appropriate shares of the
surviving or related corporation, provided that the excess of the aggregate Fair
Market Value of the  shares subject to such Award immediately before such
substitution over the exercise price thereof is not more than the excess of the
aggregate fair market value of the substituted shares made subject to Award
immediately after such substitution over the exercise price thereof; or     (b)
  The Committee may cancel such Award. In the event any Option or SAR is
canceled, the Corporation, or the corporation assuming the obligations of the
Corporation hereunder, shall pay the Grantee an amount of cash (less normal
withholding taxes) equal to the excess of the Fair Market Value per share of the
Stock immediately preceding the cancellation over the exercise price, multiplied
by the number of shares subject to such Option or SAR. In the event any other
Award is canceled, the Corporation, or the corporation assuming the obligations
of the Corporation hereunder, shall pay the Grantee an amount of cash or stock,
as determined by the Committee, based upon the value, as determined by the
Committee, of the property (including cash) received by the holder of a share of
Common Stock as a result of such event. No payment shall be made to a Grantee
for any Option or SAR if the exercise price for such Option or SAR exceeds the
value, as determined by the Committee, of the property (including cash) received
by the holder of a share of Common Stock as a result of such event.

     Notwithstanding anything to the contrary, in the event a Change in Control
should occur, all Options, SARs, Restricted Stock Shares and Restricted Stock
Units then outstanding shall become immediately vested or exercisable upon the
date of the Change in Control. Further, the Committee shall have the right to
cancel such Options or SARs and pay the Grantee an amount determined under
(b) above.

-11-



--------------------------------------------------------------------------------



 



20. Liquidation.
     Upon the complete liquidation of the Corporation, any unexercised Options
and SARs theretofore granted under this Plan shall be deemed canceled.
21. No Employment or Retention Agreement Intended.
     Neither the establishment of, nor the awarding of Awards under this Plan
shall be construed to create a contract of employment or service between any
Grantee and the Corporation or its subsidiaries; nor does it give any Grantee
the right to continued service in any capacity with the Corporation or its
subsidiaries or limit in any way the right of the Corporation or its
subsidiaries to discharge any Grantee at any time and without notice, with or
without Cause, or to any benefits not specifically provided by this Plan, or in
any manner modify the Corporation’s right to establish, modify, amend or
terminate any profit sharing or retirement plans.
22. Shareholder Rights.
     Grantee shall not, by reason of any Options granted hereunder, have any
right of a shareholder of the Corporation with respect to the shares covered by
the Options until shares of Stock have been issued to Grantee.
23. Controlling Law.
     The law of the State of Wisconsin, except its law with respect to choice of
law, shall be controlling in all matters relating to the Plan.
24. Indemnification.
     In addition to such other rights of indemnification as they may have, the
members of the Committee and other Corporation employees administering the Plan
and the Board members shall be indemnified by the Corporation against the
reasonable expenses, including attorneys’ fees actually and necessarily incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Option granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Corporation) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
member acted in bad faith in the performance of his duties; provided that within
20 days after institution of any such action, suit or proceeding, the member
shall in writing offer the Corporation the opportunity, at its own expense, to
handle and defend the same.
25. Use of Proceeds.
     The proceeds from the sale of shares of Common Stock pursuant to Options
granted under the Plan shall constitute general funds of the Corporation.
26. Amendment of the Plan.
     The Board may from time to time amend, modify, suspend or terminate the
Plan; provided, however, that no such action shall be made without shareholder
approval where such change would be required in order to comply with Rule 16b-3
or the Code.

-12-



--------------------------------------------------------------------------------



 



27. Effective Date of Plan.
     The Plan shall become effective on the date it approved by the shareholders
of the Corporation (the “Effective Date”).
28. Termination of the Plan.
     The Plan will expire ten (10) years after the Effective Date, solely with
respect to the granting of Incentive Stock Options or such later date as may be
permitted by the Code for Incentive Stock Options; provided, however, that the
Plan shall terminate at such earlier time as the Board may determine. Any such
termination, either partially or wholly, shall not affect any Awards then
outstanding under the Plan.

-13-